Exhibit 10.1

$50,000 (U.S.)

Dated:  April 27, 2011




PROMISSORY NOTE




FOR VALUE RECEIVED, RT Technologies, Inc. (“Maker” or the "Company"), promises
to pay to Kip Eardley (“Holder”), or order, fifty thousand dollars ($50,000).




Premises

 

Holder has agreed to pay off certain debts of the Company conditional on the
Company agreeing to pay Holder back on the terms and conditions of this
Promissory Note.




Note




1.

Payments.  The principal on the obligation represented hereby shall be repaid in
full at the earlier of April 27, 2012, or within five days of the merger or
acquisition between the Company and an another corporation or entity that has
operations, through a lump sum payment of interest and principal.  All payments
shall first be made to interest and then to a reduction of principal.




2.

Interest.  The obligation shall bear simple interest at the rate of seven
percent (7%) per annum.




3.

Type and place of Payments.  Payment of principal and interest shall be made in
lawful money of the United States of America to the above named holder at its
offices in Salt Lake City, Utah, or order.




4.

Prepayment.  Advance payment or payments may be made on the principal and
interest, without penalty or forfeiture.  There shall be no penalty for any
prepayment.




5.

Default.  Upon the occurrence or during the continuance of any one or more of
the events hereinafter enumerated, Holder or the holder of this Note may
forthwith or at any time thereafter during the continuance of any such event, by
notice in writing to the Maker, declare the unpaid balance of the principal and
interest on the Note to be immediately due and payable, and the principal and
interest shall become and shall be immediately due and payable without
presentation, demand, protest, notice of protest, or other notice of dishonor,
all of which are hereby expressly waived by Maker, such events being as follows:




(a)

Default in the payment of the principal and interest of this Note or any portion
thereof when the same shall become due and payable, whether at maturity as
herein expressed, by acceleration, or otherwise, unless cured within five (5)
days after notice thereof by Holder or the holder of such Note to Maker;




(b)

Maker shall file a voluntary petition in bankruptcy or a voluntary petition
seeking reorganization, or shall file an answer admitting the jurisdiction of
the court and any material allegations of an involuntary petition filed pursuant
to any act of Congress relating to bankruptcy or to any act purporting to be
amendatory thereof, or shall be adjudicated bankrupt, or shall make an
assignment for the benefit of creditors, or shall apply for or consent to the
appointment of any receiver or trustee for Maker, or of all or any substantial
portion of its property, or Maker shall make an assignment to any agent
authorized to liquidate any substantial part of its assets; or




(c)

An order shall be entered pursuant to any act of Congress relating to bankruptcy
or to any act purporting to be amendatory thereof approving an involuntary
petition seeking reorganization of the Maker, or an order of any court shall be
entered appointing any receiver or trustee of or for Maker, or any receiver or
trustee of all or any substantial portion of the property of Maker, or a writ or
warrant of attachment or any similar process shall be issued by any court
against all or any substantial portion of the property of Maker, and such order
approving a petition seeking reorganization or appointing a receiver or trustee
is not vacated or stayed, or such writ, warrant of attachment, or similar
process is not released  or bonded within 60 days after its entry or levy.




6.

Attorneys’ Fees.  If this Note is placed with an attorney for collection, or if
suit be instituted for collection, herein, then in such event, the undersigned
agrees to pay reasonable attorneys’ fees, costs, and other expenses incurred by
holder in so doing.




7.

Construction.  This Note shall be governed by and construed in accordance with
the laws of the State of Utah.




RT Technologies, Inc.,

a Nevada Corporation




By:____________________________

     A Duly authorized Officer



